    19-22913-rdd       Doc 3      Filed 05/13/19 Entered 05/13/19 13:11:27                     Main Document
                                                Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                                                 Chapter 11

NEW COTAI, LLC                                                        Case No. 19-22912 (RDD)

Two Greenwich Plaza, Greenwich, Connecticut                           Tax I.D. No. XX-XXXXXXX
06830
           Debtor.

In re                                                                 Chapter 11

NEW COTAI CAPITAL CORP.                                               Case No. 19-22913 (RDD)

Two Greenwich Plaza, Greenwich, Connecticut                           Tax I.D. No. XX-XXXXXXX
06830
           Debtor.

In re                                                                 Chapter 11

NEW COTAI HOLDINGS, LLC                                               Case No. 19-22911 (RDD)

Two Greenwich Plaza, Greenwich, Connecticut                           Tax I.D. No. XX-XXXXXXX
06830
           Debtor.

In re                                                                 Chapter 11

NEW COTAI VENTURES, LLC                                               Case No. 19-22910 (RDD)

Two Greenwich Plaza, Greenwich, Connecticut                           Tax I.D. No. XX-XXXXXXX
06830
           Debtor.
                                                                      Related Docket No. 2

                       ORDER (I) DIRECTING JOINT ADMINISTRATION OF
                         CASES AND (II) WAIVING REQUIREMENTS OF
                          BANKRUPTCY CODE SECTION 342(c)(1) AND
                            BANKRUPTCY RULES 1005 AND 2002(n)

                   Upon the motion (the “Motion”)1 of the Debtors for an order (this “Order”) (i)


1
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.



                                                          1
    19-22913-rdd       Doc 3      Filed 05/13/19 Entered 05/13/19 13:11:27                     Main Document
                                                Pg 2 of 3



directing joint administration of these cases and administratively consolidating the respective

Chapter 11 Cases of each Debtor for procedural purposes only and (ii) waiving the requirement

that the captions in the Chapter 11 Cases list the Debtors’ tax identification numbers and certain

other information; and upon consideration of the First Day Declaration; and due and sufficient

notice of the Motion having been given under the particular circumstances; and it appearing that

no other or further notice is necessary; and upon the record of the hearing held by the Court on

the Motion on May 9, 2019; it appearing that the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors, and other parties-in-interest; and after due

deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

                   ORDERED, ADJUDGED, AND DECREED that:

          The Motion is GRANTED as set forth herein.

          Each of the above-captioned Chapter 11 Cases of the Debtors shall be jointly

administered by the Court for procedural purposes only. Nothing contained in this Order shall be

deemed or construed as directing or otherwise effecting any substantive consolidation of any of

the Chapter 11 Cases.

          The caption of the jointly administered Chapter 11 Cases shall read as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                 Chapter 11

NEW COTAI HOLDINGS, LLC, et al.,                                      Case No. 19-22911 (RDD)

                   Debtors.1                                          (Jointly Administered)
1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
      numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
      (3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two
      Greenwich Plaza, Greenwich, Connecticut 06830.



                                                          2
 19-22913-rdd       Doc 3       Filed 05/13/19 Entered 05/13/19 13:11:27            Main Document
                                              Pg 3 of 3




        Each motion, application, and notice shall be captioned as indicated in the preceding

decretal paragraph, and all original docket entries shall be made in the case of New Cotai

Holdings, LLC, Case No. 19-22911 (RDD).

        A docket entry shall be made in the Chapter 11 Cases of New Cotai, LLC, New Cotai

Capital Corp., and New Cotai Ventures, LLC substantially as follows:


        An order has been entered in this case consolidating this case with the case of New Cotai
        Holdings, LLC, Case No. 19-22911 (RDD), for procedural purposes only and providing
        for its joint administration in accordance with the terms thereof. The docket in Case No.
        19-22911 (RDD) should be consulted for all matters affecting this case.

        The requirements under Bankruptcy Code section 342(c)(1) and Bankruptcy Rule

2002(n) that the case caption and other notices mailed in the Chapter 11 Cases include the

Debtors’ tax identification numbers and other identifying information about the Debtors are

hereby waived. The Debtors shall include in all papers filed and each notice mailed by the

Debtors a footnote listing all of the Debtors, the last four digits of their respective tax

identification numbers, and the address of their corporate headquarters.

        The Debtors are authorized and empowered to take all actions necessary to implement the

relief granted in this Order.

        This Court shall retain jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, or enforcement of this Order.

Dated: White Plains, New York
       May 10, 2019
                                          /s/ Robert D. Drain
                                          HONORABLE ROBERT D. DRAIN
                                          UNITED STATES BANKRUPTCY JUDGE




                                                   3
